United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 14, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-60108
                         Summary Calendar



CEOLA JAMES,

                                    Plaintiff-Appellant,

versus

AMY TUCK, In her official capacity as President
and Agent of the Mississippi Senate, an officer
approving Senate Bill 2289;
TIM FORD, as Speaker of the House of Representatives
and as an Officer approving Senate Bill 2289;
RONNIE MUSGROVE, Governor, in his capacity as the
governing authority approving Senate Bill 2289;
ERIC CLARK, in his official capacity as
Secretary of State; JOHN DOES,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 3:02-CV-1447-BNJ
                       --------------------

Before REAVLEY, JONES and PRADO, Circuit Judges.

PER CURIAM:*

     Ceola James appeals the district court’s order granting

summary judgment and dismissing with prejudice her suit brought

under the Voting Rights Act, 42 U.S.C. § 1971 et seq.      James

argues on appeal that the district court erred in determining

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60108
                                 -2-

that her Voting Rights Act claim was frivolous without convening

a three-judge panel.    A single-judge district court has the

authority to determine whether a three-judge court is required,

and “a three-judge court is not required if the claim is wholly

insubstantial or completely without merit.”    See United States v.

Saint Landry Parish Sch. Bd., 601 F.2d 859, 863 & n.6 (5th Cir.

1979).    Once the Attorney General has failed to object to a

proposed change in procedure, judicial review of the Attorney

General’s actions is precluded; thus, to the extent James sought

judicial review of the Attorney General’s actions, her claim was

barred.    See Morris v. Gressette, 432 U.S. 491, 504-05 (1977).

James suggests that a three-judge court was required to determine

whether the changes had a discriminatory purpose or effect of the

changes; however, the three-judge district court lacks

jurisdiction to make such a determination.    See Perkins v.

Matthews, 400 U.S. 379, 383 (1971).

     This court will not address the arguments that James raises

for the first time on appeal, namely that the change in the

election law denied Mississippi voters due process and that the

approval of the election ballots required preclearance by the

United States Attorney General.    See Leverette v. Louisville

Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).    Moreover, James

failed to brief the retroactivity, vagueness, personal due

process, ex post facto, and equal protection claims she raised

below, and they are deemed abandoned on appeal.    See Hughes v.
                           No. 03-60108
                                -3-

Johnson, 191 F.3d 607, 612-13 (5th Cir. 1999); Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).

     James’ argument that the district court should have

permitted her to amend her complaint must also fail, as the

heightened pleading requirement applies to cases involving

immunity.   See Kennedy v. Tangipahoa Parish Library Bd. of

Control, 224 F.3d 359, 376 (5th Cir. 2000).

     AFFIRMED.